DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 11/27/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/27/2019 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite.

Regrading claim 9, using the phrase “a first operation unit” and “a second operation unit” and “ a first setting unit” and “a second setting unit” .Claim 
Claims 10-13 depends on claim 9, inherently claims indefinite.
Claims 5 and 6 recites the limitation “a first output unit “and “a second output unit”.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim rendered indefinite.
Claim 7 depends on claim 6, inherently claim rendered indefinite.
Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (2013/0258283 A1) in view of Tsukada et al (2007/0222945 A1). 

  Goto et al discloses all of the claimed limitations except wherein the remote operation unit enables an examiner to observe the captured image displayed on the display unit to guide the examinee to an examination position. 
Tsukada et al discloses to observe the captured image displayed on the display unit to guide the examinee to an examination position (paragraph 0184).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching observe the captured image displayed on the display unit to guide the examinee to an examination position in to the Tsukada et al for configured to control and alignment the optical system as taught by Tsukada et al (paragraph 0057).
 



Regarding claim 3, Goto et al discloses further comprising: a signal acquisition unit configured to acquires a switching signal for switching between the operation screen and the captured image, wherein the display control unit (191) switches a screen to be displayed on the display unit (192) between the operation screen and the captured image based on the switching signal.  
Regarding claim 4, Goto et al discloses wherein the imaging unit (160) includes a night vision camera (165) that images the examination room under night vision and enables the examination room to be imaged under the night vision (paragraph 0053).  
Regarding claim 5, Goto et al discloses wherein the optometry device includes: a determination unit (191) configured to determine whether the subject eye is in an examinable state; and determination information based on a determination result of the determination unit (paragraph 0105).  
Regarding claim 6, Goto et al discloses wherein the optometry device includes: a determination unit (191) configured to determine whether or not the subject eye is in an examinable state; and configured to output an instruction signal for instructing a next operation to at least one of the optometry device and the remote operation unit based on a determination result of the determination unit.  
Regarding claim 7, Goto et al discloses (refer to figure 1) wherein the optometry device (100) includes a detection unit configured to detect whether the jaw of the examinee is 
Goto et al discloses all the claimed limitations except a jaw rest for placing a jaw of the examinee.
Tsukada et al discloses a jaw rest (6) (paragraph 0007) for placing a jaw of the examinee.
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a jaw rest for placing a jaw of the examinee in to the Tsukada et al for configured to control and alignment the optical system as taught by Tsukada et al (paragraph 0057).
Regarding claim 8, Goto et al discloses (refer to figure 1) a non-transitory computer readable recording medium storing an optometry program executed in an optometry system for examining a subject eye of an examinee, the optometry program is executed by a processor (190) (paragraph 0061) in the optometry system to cause the optometry system to perform: an imaging step of capturing an image of an examination room including the examinee and the optometry device (100);   a display control (191) (paragraph 0062) step of controlling display of a display unit included in a remote operation unit to display an operation screen for operating the optometry device and a captured image captured by an imaging unit (160) on the display unit (192) (paragraph 0062. 
 Goto et al discloses all of the claimed limitations except wherein the remote operation unit enables an examiner to observe the captured image displayed on the display unit to guide the examinee to an examination position. 

It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching observe the captured image displayed on the display unit to guide the examinee to an examination position in to the Tsukada et al for configured to control and alignment the optical system as taught by Tsukada et al (paragraph 0057).
Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/2/2022